  Case: 2:18-cr-00060-EAS Doc #: 34-2 Filed: 10/09/18 Page: 1 of 1 PAGEID #: 308



To the Honorable Chief Judge Sargus:

Thank you for this opportunity to be heard. My husband, Eric, was killed responding to a 911
hang up call while trying to protect a mother and her young child. Eric died a hero that day; his
bravery and actions won’t be forgotten, and we will continue to honor him. However, my
family’s lives forever changed on February 10, 2018. While I know Mr. Lawson was not the one
who pulled the trigger, he purchased the firearm that facilitated the events of that day to
transpire. I hope he feels remorse for what has taken place.

My husband was only 39 years old. I awaken every morning and go about my day just as Eric
would expect me to do. I am a strong independent woman and will raise our three girls to be the
same. Our daughters Eva, Elena and Ella are 13, 11, and 6. They will have to grow up without
their father and I will raise them without my husband. Eric will miss school dances, sporting
events, graduations, college and weddings among many others, all because Mr. Lawson didn’t
have the courage or decency to tell his friend no. In essence, he traded $100 for a person’s life.

As upset and hurt as I am, I have given it to God. Mr. Lawson personally will have to live with
the fact that his actions allowed that day to play out. Essentially, the blood is on his hands as
well. I pray no other family will ever have to endure the hurt, pain and sadness that his actions
have caused us. While I understand that Mr. Lawson did not kill my husband, he made it
possible for him to be killed. I pray you sentence him fairly, keeping in mind, that he will still be
able to have contact with his family after release. He will still get to see his children grow up
and live a normal life; something my children and I will never have again. I will find peace in
your decision, as I have faith in you as a judge in doing the right thing.

In closing, what gets me through each day is -- holding a grudge doesn’t make you strong; it
makes you bitter. Forgiving doesn’t make you weak; it sets you free.

Sincerely yours,

Jami Joering
